FACOMBE, Circuit Judge.
[1] A through bill of lading was signed by the first carrier, which specified carriage by water to the west coast terminal of the Tehuantepec National Railway, thence by rail (about 190 miles) to Puerto, Mexico, thence by connecting lines to New York. The last carrier, libelant, paid all prior charges and delivered the goods to defendant in New York. The contract was a single one for the entire service, for a lump sum payable in New York. Defendant contends that the District Court had no jurisdiction of the controversy, on the ground that it was not a maritime cause of action. We do not assent to the proposition. Fibelant had a maritime lien for the freight and all charges upon the goods; that it chose to let defendant take them, relying upon his credit or his bond, does not change the situation. We are satisfied that the District Court had jurisdiction of the action. Monteith v. Kirkpatrick, 3 Blatchf. 279, Fed. Cas. No. 9,721; British & F. M. Co. v. So. Pacific R. R., 72 Fed. 285, 18 C. C. A. 561.
[2] Defendant further contends that the contract is governed by the law of Mexico, - and that certain provisions of that law as to the time within which actions to recover for freight shall be brought operate to defeat the action. A majority of the court are of the opinion that, although the bill of lading is in the Spanish language and was signed in Mexico, the contract was a single one, by which, upon delivery of the peas to defendant in New York, he was obligated there to pay a specified sum. The contract was to be completed in New York by tender of the goods and payment therefor; if payment be delayed, the time within which suit may be brought to recover it is to be determined by the law of New York.
Decree affirmed, with costs.